PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Regeneron Pharmaceuticals, Inc.
Application No. 16/964,579
Filed: 23 Jul 2020
For: HUMAN ANTIBODIES TO INFLUENZA HEMAGGLUTININ

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the request for correction of patent application publication under 
37 CFR 1.221(b), received on January 31, 2022, for the above-identified application.
 
The request is GRANTED.
 
Applicant requests that the application be republished because the patent application publication contains errors in claim 1.
 
The instant request identifies material Office mistakes related to claim 1.
 
The corrected patent application publication will be published in due course, unless the patent issues before the application is republished.
 
Inquiries relating to this matter may be directed to Anna Pagonakis at (571) 270-3505.  Inquiries concerning the Pre-Grant Publication, or republication, should be directed to the Office of Data Management, Office of Publications, at (571) 272-4200.

/Christopher Bottorff/

Christopher Bottorff
Petitions Examiner
Office of Petitions